     Case 3:19-cr-04089-DMS Document 142 Filed 12/22/20 PageID.549 Page 1 of 1




 1

 2

 3
                                UNITED STATES DISTRICT COURT
 4
                           SOUTHERN DISTRICT OF CALIFORNIA
 5

 6   UNITED STATES OF AMERICA,                Case No.: 19CR4089-DMS

 7                 Plaintiff,
                                              ORDER TO ALLOW
 8          v.                                FELONY PLEA TO BE ENTERED
     CRISTIAN HIRALES-MORALES,                BY VIDEO OR TELEPHONIC
 9                                            CONFERENCE BEFORE A
            Defendant.                        MAGISTRATE JUDGE
10

11

12

13
                                               ORDER

14        This matter comes before the court upon the parties’ joint motion for this Court to
15 allow Defendant Cristian Hirales-Morales pursuant to the CARES Act, Section

16 15002(b)(2)(A), to enter a guilty plea to a felony charge by video or telephonic conference

17 before a Magistrate Judge.      For the reasons made known to the Court, I find that an
18 emergency exists of a nature and kind that further delay would cause serious harm to the
19 interests of justice.

20
          The Court ORDERS that the parties’ joint motion is GRANTED and Defendant
21
     Cristian Hirales-Morales’ GUILTY PLEA BE ENTERED FORTHWITH BEFORE A
22
     MAGISTRATE JUDGE.
23

24
     Dated: December 22, 2020
25

26

27

28
